Case 1:18-cr-20932-RKA Document 53 Entered on FLSD Docket 03/14/2021 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 18-cr-20932-RKA

  UNITED STATES OF AMERICA,

  v.

  EDILBERTO PUENTE VASQUEZ,

        Defendant.


                         DEFENDANT’S INVOCATION OF
                        RIGHT TO SILENCE AND COUNSEL

        The Defendant, EDILBERTO PUENTE VASQUEZ, hereby invokes his

  rights to remain silent and to Counsel with respect to any and all questioning or

  interrogation, regardless of the subject matter including, but not limited to, matters

  that may bear on or relate to arrest, searches and seizures, bail, pretrial release or

  detention, evidence at trial, guilt or innocence, forfeitures, or that may be relevant

  to sentencing, enhanced punishments, factors applicable under the United States

  Sentencing Guidelines, restitution, immigration status, or consequences resulting

  from arrest or conviction, appeals, or other post-trial proceedings.

        The Defendant requests that the U. S. Attorney ensure that this invocation of

  rights is honored, by forwarding a copy of it to all law enforcement agents,

  government officials, or employees associated with the investigation of any matters

                                                Page 1 of 3
                                    Donet, McMillan & Trontz, P.A.
                                               Attorneys at Law
                     Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                   • Phone 305-444-0030 • Fax 305-444-0039 •
                                                www.dmt-law.com
Case 1:18-cr-20932-RKA Document 53 Entered on FLSD Docket 03/14/2021 Page 2 of 3




  relating to the Defendant. Any contact with the Defendant must be made through

  the Defendant’s undersigned attorney.

        DATED: March 14, 2021.

                                                 Respectfully submitted,

                                                 Donet, McMillan & Trontz, P.A.

                                            By: /s/ David A. Donet, Jr.
                                               David A. Donet, Jr., Esq.
                                               Attorney for Defendant

                           [Certificate of Service on next page]




                                              Page 2 of 3
                                  Donet, McMillan & Trontz, P.A.
                                             Attorneys at Law
                   Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                 • Phone 305-444-0030 • Fax 305-444-0039 •
                                              www.dmt-law.com
Case 1:18-cr-20932-RKA Document 53 Entered on FLSD Docket 03/14/2021 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 14, 2021, undersigned counsel

  electronically filed the foregoing Defendant’s Invocation of Right to Silence and

  Counsel with the Clerk of the Court using CM/ECF, which will send a Notice of

  Electronic Filing (NEF) to all counsel of record.

                                                  Donet, McMillan & Trontz, P.A.

                                            By: /s/ David A. Donet, Jr.
                                               David A. Donet, Jr., Esq.
                                               Florida Bar No.: 129810
                                               Attorney for Defendant
                                               3250 Mary Street, Suite 406
                                               Coconut Grove, Florida 33131
                                               Telephone: (305) 444-0030
                                               Fax: (305) 444-0039
                                               Email: donet@dmt-law.com
                                               Email: paralegals@dmt-law.com




                                               Page 3 of 3
                                   Donet, McMillan & Trontz, P.A.
                                              Attorneys at Law
                    Suite 406, Continental Plaza, 3250 Mary Street, Coconut Grove, FL 33133
                                  • Phone 305-444-0030 • Fax 305-444-0039 •
                                               www.dmt-law.com
